DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 9/12/2022 wherein claims 1, 6, 12, 17 and 23-27 have been amended and claims 28-32 have been added.
Claims 1-32 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 9/12/2022 overcomes the rejection of claims 1-3, 5-8, 10-14, 16-19 and 21-23 made by the Examiner under 35 USC 103 over Foss et al. (US 2003/0170453) in view of Ylitalo et al. (US 2011/0290119). This rejection is withdrawn as the reference fails to teach/suggest a silver chloride concentration of 0.0003-0.01%. 
Applicants amendments filed 9/12/2022 overcomes the rejection of claims 4, 9, 15 and 20 made by the Examiner under 35 USC 103 over Foss et al. (US 2003/0170453) in view of Ylitalo et al. (US 2011/0290119). This rejection is withdrawn as the reference fails to teach/suggest a silver chloride concentration of 0.0003-0.01%. 
Applicants amendments filed 9/12/2022 renders moot the rejection of claims 24-27 made by the Examiner under 35 USC 112. 

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14, 16-19, 21-24 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 2003/0170453; of record) in view of Todo (JP 6426347; machine translation provided)
Foss describes an antimicrobial fiber and fibrous product. Example 1 discloses an antimicrobial fiber made from 15% of a homofilament, such as PET, with zeolite silver as an antimicrobial agent and 15% of a bicomponent fiber combined with 70% PET. The blend of this fiber was made into a batt of nonwoven material (see instant claims 1 and 23). It is noted that the PET fiber is taught to be a “binder” fiber (see [0361]) (see instant claims 1, 6, 12, 17 and 23). However, it is noted that the treated fiber and untreated fiber may be present in a broader range such as from 20-80% (see claim 1). The silver zeolite (antimicrobial) is present in an amount of 0.9% (see instant claim 1). However, Foss teaches that other antimicrobials may be included in the antimicrobial fiber such as copper, zinc, tin and silver (see [0105, 0213]) (see instant claims 2, 7, 13, 18 and 24) and may be included in a broader range such as 0.1-20% by weight of the fiber (see claim 14) (see instant claims 1, 6 12, 17 and 23). Regarding the obviousness of the claimed ranges, e.g. instant claims 1, 3, 6, 8, 12, 17, 19 and 23, the broad teaching of Foss overlaps with that of the claims. See MPEP 2144.05(I).  The produced nonwoven fiber blend may be further blended with non-anti-microbial fibers such as cotton, wool, polyester (e.g. PETG) and so on to produce antimicrobial finished fabrics (see abstract) which also may be nonwoven (see [0037, 0153, 0251] and Example 1). Moreover, Foss teaches that the antimicrobial fiber articles may be formed in to multi-layered polymeric materials (see [0157]) (see instant claims 11 and 22)
Regarding instant claims 5, 10, 16 and 21, Foss teaches that their fiber products are 100% thermoplastic components it allows for easy recycling (see [0411]). Identifying a desired proportion of the polymer materials for using in the fiber would be within the skill level of an ordinary person. 
The materials of Foss may be structured in to an air filter (see [0118]) (see instant claim 12), a mask (see [0398]) (see instant claim 6) as well as bed spreads and bed sheets (see [0012]) (see instant claim 17).
Foss fails to teach the antimicrobial as comprising silver chloride in an amount of 0.0003-0.01% by weight.
Todo is directed to an antimicrobial polyester fibers comprising an antimicrobial. Exemplified antimicrobials include silver chloride and is present in the fiber in an amount of from 0.01-10% by weight (see claim 1).  It would have been obvious to include the antimicrobial silver chloride of Todo to the composition of Foss with a reasonable expectation for success in providing antimicrobial activity because combining prior art elements according to known methods to yield predictable results is indicia of obviousness. See MPEP 2144(I)(A). Regarding the concentration of antimicrobial in the fiber, overlapping ranges are indicia of obviousness. Regarding instant claims 28-32, obviousness exists where the claimed ranges or amounts do not overlap but are merely close. See MPEP 2144.05(I).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Claims 4, 9, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foss et al. (US 2003/0170453) in view of Todo (JP 6426347; machine translation provided) as applied to claims 1-3, 5-8, 10-14, 16-19, 21-24 and 26-32 above, and further in view of Baer et al. (US 2014/0273704).
Foss fails to teach the untreated fiber as being a polyester (PET)/ polyethylene (PE) sheath binder fiber.
Baer is directed to nonwoven comprising a biocomponent fiber comprising a sheath/core orientated fiber, the biocomponent fiber comprising a polyethylene/polyethylene terephythalate structure (see [0037, 0050]). The nonwoven composition may comprise an antimicrobial active (see [0127]) and may be formed in to an end used material such as surgical gowns and protective worker garments (see [0095]).  Given that such core/sheath polymers were known to be used in nonwoven fibrous antimicrobial materials similar to that of Foss, it would have been obvious to modify the PET fibers of Foss to comprise the core/sheath polymers taught by Baer with a reasonable expectation for success. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foss et al. (US 2003/0170453) in view of Todo (JP 6426347; machine translation provided) as applied to claims 1-3, 5-8, 10-14, 16-19, 21-24 and 26-32 above, and further in view of He et al. (CN 104288836; machine translation provided)
Foss and Todo fail to teach a method of manufacturing the fiber wherein the step of applying one or more antimicrobials to fibers to form treated fibers takes place in a perforated container.
He is directed to manufacturing drug loaded filament fibers by soaking a fiber in a drug solution and then removing the coated fiber from the solution (see abstract). The coating process may be performed in a perforated container (see claim 1).  IT would have been obvious to modify Foss given that the use of a known technique to improve similar methods in the same way is indicia of obviousness. See MPEP 2143(I)(C)..
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Potentially Relevant Prior Art
Piana et al. - US 2020/0298506
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/KYLE A PURDY/Primary Examiner, Art Unit 1611